[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is a suit against the city of Norwalk and a police officer, Bruce Cunningham, who is alleged to have driven CT Page 12706 negligently over the foot of the plaintiff, Tommaso Morgera.
On July 17, 1997, the defendants filed a memorandum of law objecting to the plaintiff's motion for a protective order regarding a deposition. The memorandum describes the plaintiff as "a male in his 60s" who claimed he was injured by the negligence of a Norwalk police officer." Included in this memorandum is a "copy of photograph of plaintiff attached hereto as Ex. A." The photograph was a so-called "mug shot," a picture of the plaintiff at the Norwalk police department with some numbers underneath his picture, including the year 1986.
The plaintiff has filed motion #149 to seal the file and motion #149.01 for sanctions. The defendants replied in a memorandum of law, dated August 6, 1997, that they do not believe the inclusion of the picture was offensive or prejudicial as the plaintiff never denied that he had been arrested. The defendants did not offer any cogent reason for inclusion of the arrest picture in their memorandum.
There is no valid and legitimate reason that this court has discerned as to why the defendants should have included this picture in the memorandum. No party asked for a picture to be so included. The plaintiff knows what he looks like and so do the defendants. The picture was of no significance to the court in ruling on the motion for a protective order.
Hence, the memorandum of July 17, 1997, is ordered stricken and withdrawn from the file and a substitute memorandum without exhibit A is ordered to be filed forthwith. Until this is accomplished, the memorandum in question is ordered to be sealed.
With respect to sanctions, the court is not convinced at this point that the defendants' counsel acted maliciously or willfully in gratuitously including the arrest picture of the plaintiff, so no sanctions will be imposed at this time, although the matter of sanctions may be revisited if any similar untoward conduct occurs in this particular case.
So Ordered.
Dated at Stamford, Connecticut, this 28th day of November, 1997.
William B. Lewis, Judge CT Page 12707